  Case: 4:18-cv-02037-CAS Doc. #: 13 Filed: 08/05/19 Page: 1 of 3 PageID #: 50



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

JESSICA LANGFORD,                                        )
                                                         )
                         Plaintiff,                      )
                                                         )
        v.                                               )       Case No. 4:18-cv-2037
                                                         )
CITY OF ST. LOUIS, MISSOURI,                             )
                                                         )
                         Defendant.                      )

    JOINT MOTION FOR LEAVE TO DESIGNATE A NEUTRAL NOT CERTIFIED BY THE COURT

        Pursuant to E.D.Mo. L.R. 6.03(B)(2), the parties ask this Court for leave to designate Lisa S.

Van Amburg, who is not on the list of certified neutrals maintained by the Court, to act as the neutral

for mediation in this case. In support, they state:

        1. On July 18, 2019, this Court referred this matter for mediation. ECF No. 11.

        2. After consultation, the parties wish to designate Lisa S. Van Amburg as the neutral in this

             case.

        3. Ms. Van Amburg is not on the list of certified neutrals maintained by this Court.

        4. Local Rule 6.03(B)(2) provides that the “[p]arties must file a motion for leave to

             designate a neutral not on the list of certified neutrals maintained by the Court. The

             motion must include the reason for the selection of the neutral.”

        5. The Rule anticipates that leave to designate a neutral who has not been certified may be

             appropriate where the proposed neutral “has special subject matter expertise germane to a

             particular case.”

        6. Ms. Van Amburg has special subject matter expertise germane to this particular case. She

             was admitted to the Missouri Bar in 1975. She was active in fostering community

             programs that focus on restorative justice. She maintained a litigation practice, which
   Case: 4:18-cv-02037-CAS Doc. #: 13 Filed: 08/05/19 Page: 2 of 3 PageID #: 51



             included state and federal courts, from 1996 to 2003. From 2003 to 2012, she served as a

             Circuit Judge for the Twenty-Second Judicial Circuit. From 2012 to 2018, she was a

             judge on the Missouri Court of Appeals, Eastern District. She is now a Professor of

             Practice at Saint Louis University School of Law. Ms. Van Amburg’s expertise in

             Missouri law and familiarity with the practices within the City of St. Louis will aid in

             resolution of this case.

 WHEREFORE the parties request leave to designate Lisa S. Van Amburg as mediator in this case

 despite her absence from the list of certified neutrals maintained by this Court.



 Respectfully submitted,


/s/ Anthony E. Rothert
Anthony E. Rothert, #44827MO
Jessie Steffan, #64861MO
AMERICAN CIVIL LIBERTIES UNION OF
    MISSOURI FOUNDATION
906 Olive Street, #1130
St. Louis, Missouri 63108
Telephone: (314) 652-3114
Facsimile: (314) 652-3112
trothert@aclu-mo.org
jsteffan@aclu-mo.org

Gillian R. Wilcox, #61278MO
AMERICAN CIVIL LIBERTIES UNION OF
   MISSOURI FOUNDATION
406 West 34th Street, # 420
Kansas City, Missouri 64111
Telephone: (816) 470-9938
Facsimile: (314) 652-3112
gwilcox@alcu-mo.org

ATTORNEYS FOR PLAINTIFFS
    Case: 4:18-cv-02037-CAS Doc. #: 13 Filed: 08/05/19 Page: 3 of 3 PageID #: 52



Julian L. Bush, #27475MO
City Counselor
314 City Hall
1200 Market St.
St. Louis, MO 63103
Telephone: (314) 622-3361
Facsimile: (314) 622-4956
bushj@stlouis-mo.gov

/s/Robert H. Dierker, Jr. #23671MO
314 City Hall
1200 Market St.
St. Louis, MO 63103
Telephone: (314) 622-3361
Facsimile: (314) 622-4956
dierkerr@stlouis-mo.gov

ATTORNEYS FOR DEFENDANT
